Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 1 of 15 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

TINA CHRISTINE,

      Plaintiff                              Case No.: 8:21-cv-01792

Vs.

DOLLAR TREE STORES, INC.,

     Defendant.
_________________________________/

             COMPLAINT AND DEMAND FOR JUIRY TRIAL

      Plaintiff, TINA CRISTINE, hereinafter (“Ms. Christine” or “Plaintiff”), by

and through the undersigned counsel, hereby files this Complaint and Demand for

Jury Trial against Defendant, DOLLAR TREE STORES, INC. (hereinafter “Dollar

Tree” or “Defendant”), and states:

                         JURISDICTION AND VENUE

      1.     This is a civil action by Plaintiff against her former employer for

monetary damages, declaratory relief and for other equitable relief pursuant to the

Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA), the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and the Civil

Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”).

      2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C §

1331 and 28 U.S.C. § 1343.
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 2 of 15 PageID 2




      3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

the events and omissions giving rise to this claim occurred in this district.

                                      PARTIES

      4.     The Plaintiff, Tina Christine, is a sixty-one-year-old white female

resident of Hillsborough County.

      5.     The Defendant, Dollar Tree Stores, Inc., is a Foreign Profit Corporation

principally located at 500 Volvo Parkway, Chesapeake Virginia 23320.

      6.     At all times relating to these allegations, Plaintiff worked at various

Dollar Tree stores located in Hillsborough County.

                     ADMINISTRATIVE PREREQUISITES

      7.     Ms. Christine has satisfied all prerequisites necessary to bring this cause

of action.

                            STATEMENT OF FACTS

      8.     In January 2019, Ms. Christine was hired to work as a part time

associate at store number 4365 located at State Road 84 in Fort Lauderdale, Florida.

The General Manager at that store recommended that Ms. Christine apply to be an

Assistant Manager because of her strong performance and experience in retail.

      9.     In May 2019, Ms. Christine moved to Tampa and transferred to store

number 3921 located at 17657 Dale Mabry Highway, Lutz, Florida 33548, in

Hillsborough County.


                                           2
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 3 of 15 PageID 3




      10.   At the Lutz store, Ms. Christine worked under General Manager Payton

Probst (male in his early twenty’s) and District Manager Charla Hooper.

      11.   Mr. Probst repeatedly mocked Ms. Christine and belittled her because

of her age. Mr. Probst made jokes with employees about Ms. Christine’s age, asking

if certain toys were popular in the thirties when Ms. Christine was a child.

Additionally, Mr. Probst told coworkers that he did not want Ms. Christine to follow

him when making deposit runs because she may rear-end him due to her “old eyes.”

      12.   In November 2019, a position opened for Assistant Manager at the Lutz

store where Ms. Christine worked.

      13.    Mr. Probst told Ms. Christine she would not get the position because

she was too old.

      14.   On December 11, 2019, Ms. Christine reported Mr. Probst’s comments

to Velma Murphy in HR.

      15.   Shortly, thereafter, an HR rep visited Ms. Christine’s store to speak

with Mr. Probst about her complaint.

      16.   Following the visit from HR, District Manager Charla Hooper scolded

Ms. Christine for reporting Mr. Probst to HR.

      17.   Mr. Probst then retaliated by cutting Ms. Christine’s hours from over

thirty hours a week to less than ten hours the following week. During the week of




                                         3
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 4 of 15 PageID 4




Christmas, Ms. Christine’s hours increased due to her availability but dropped back

to less than ten then once the Holiday Season was over.

      18.    After the holidays, Mr. Probst filled the Assistant Manager position

with someone who was much younger and less qualified than Ms. Christine.

Moreover, Mr. Probst believed that Ms. Christine’s disability (he knew she had

undergone back surgery) and age precluded her from the Assistant Manager position

because the position sometimes includes unloading the truck in the mornings. Ms.

Christine knew that Lynn Weiss (Assistant Manager) did not always unload the

trucks on days they came on her shift. Ms. Weiss was not able to lift very heavy

items without assistance. Ms. Christine offered to unload the truck, but Mr. Probst

would not allow her to do so.

      19.    Ms. Christine was forced to transfer to store number 4855 located at

8851 North Florida Ave, Tampa Florida 33604 in Hillsborough County because her

hours were cut by Mr. Probst in retaliation for her complaint to HR.

      20.    Then, when Ms. Christine applied for an Assistant Manager position at

the new store (store number 1942 located at 2750 West Hillsborough Avenue,

Tampa, Florida 33612, in Hillsborough County), Ms. Hopper blocked Ms. Christine

from obtaining the position in retaliation for her complaints to HR about Mr. Probst.




                                         4
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 5 of 15 PageID 5




      21.    In November 2020, Ms. Christine transferred to a Dollar Tree store

closer to her home. The store number is 8051 located at 11616 North Nebraska

Avenue Tampa, Florida 33612, in Hillsborough County.

      22.    In April 2021, Shenita West (African American female) became the

Assistant Manager at Store number 8051.

      23.    On April 9, 2021, Ms. Christine was in the stock room breaking down

a display. Ms. West was in the same room also breaking down boxes. Ms. Christine

made a remark about the quality of the display she was breaking down stating, “[the

vender’s display] is so stupid, why would anyone do it like this?” Ms. West

responded, “It was probably a white person.”

      24.    Later that day, Ms. Christine was helping a cashier (who was African

American) carry out a “split/tender” between cash and charge card. The cashier

accidentally entered the second transaction as cash which required Ms. West to come

from the back to fix it with the postvoid override code. When Ms. Christine

explained the situation to Ms. West, Ms. West blamed Ms. Christine and scolded her

for making a mistake when it was the cashier who had made the mistake. When Ms.

Christine asked to see the receipt, which would confirm her description of the events

that led to the mistake, Ms. West became enraged and sent her home.

      25.    On April 10, 2021, Ms. Christine reported both events that occurred the

day prior to the temporary manager Rachel (last name unknown). When Manager


                                         5
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 6 of 15 PageID 6




John Hoskins (white-male) returned in late April, Ms. Christine reported the April

9th events to him. Ms. Christine told Mr. Hoskins that she believed Ms. West was

discriminating against her because of her race.

      26.    In May 2021, an Assistant Manager position became available at the

store where Ms. Christine worked, store number 8051. Ms. Christine applied for the

position shortly thereafter.

      27.    On June 2021, Ms. Christine asked Mr. Hoskins if she would receive

the Assistant Manager position. Mr. Hoskins told Ms. Christine that she would not

be getting the promotion to Assistant Manager because of the issues she had had

with Ms. West.

      28.    The position was filled by a less qualified African American employee

with less experience than Ms. Christine.

      29.    Plaintiff has incurred costs and attorney’s fees in bringing this matter.

                                     COUNT I

                               VIOLATION OF ADEA
                               AGE DISCRIMINATION

      30.    Plaintiff re-alleges and incorporates paragraphs one through nineteen

and paragraph 29 herein.

      31.    As an individual who is over forty years of age, Ms. Christine is a

member of a protected class under the ADEA.



                                           6
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 7 of 15 PageID 7




      32.    Defendant is considered an “employer” within the meaning of the

ADEA.

      33.    Plaintiff was subjected to disparate treatment based on her age.

      34.    Defendant’s actions were willful and done with malice.

      35.    General Manger, Payton Probst, continually made comments about Ms.

Christine’s age when she worked at his store. He would say things like, “did they

have toys like this in the thirties when you were alive,” and told coworkers that he

did not want Ms. Christine to follow him when making deposit runs because she

may rear-end him due to her old eyes.

      36.    Mr. Probst refused to promote Ms. Christine to Assistant Manager

stating that she was “too old.” Ms. Christine notified Dollar Tree’s HR and filed a

report. After HR spoke with Mr. Probst, he cut Ms. Christine’s hours in retaliation

of her report.

      37.    Mr. Probst hired a much younger and less qualified candidate to fill the

Assistant Manager position.

      38.    Ms. Christine eventually transferred to another store because of Mr.

Probst’s retaliation for reporting him to HR for age discrimination.

      39.    Defendant knew or should have known of the age discrimination and

failed to take prompt remedial action.




                                         7
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 8 of 15 PageID 8




        40.   Defendant is liable for the discrimination alleged herein. These actions

all adversely affect the terms and conditions of Plaintiff’s employment in violation

of the ADEA.

        41.   As a direct and proximate result of Defendant’s unlawful

discrimination. Ms. Christine has suffered past and future wage losses, severe

emotional distress, reputational damages, loss of capacity to earn income, loss of

enjoyment of life, among many other damages for which she is entitle to

compensation.

        WHEREFORE, Plaintiff respectfully invokes the remedial powers of this

Court and prays for a judgment:

        A.    Awarding Plaintiff back pay, front pay, prejudgment interest, and

damages for all employment benefits she would have received but for the

discriminatory acts and practices of Defendant, Dollar Tree;

        B.    Awarding Plaintiff compensatory damages against Defendant, Dollar

Tree;

        C.    Awarding Plaintiff liquidated damages in an amount equal to Plaintiff’s

total damages;

        D.    Awarding reasonable attorney’s fees and costs incurred in this action;

and

        E.    Any such other and further relief as this Court deems just and equitable.


                                           8
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 9 of 15 PageID 9




                                      COUNT II

                          VIOLATION OF THE ADA
                        DISABILITY DISCRIMINATION

      42.     Plaintiff re-alleges and incorporates paragraphs one through twenty

and paragraph twenty-nine herein.

      43.     The ADA makes it unlawful to discriminate against employees for a

disability or perceived disability.

      44.     Ms. Christine has had back surgery causing her to become tired when

lifting heavy objects. Mr. Probst believed that Ms. Christine would not be able to

perform the duties of Assistant Manager due to his perception of her disability.

However, Ms. Christine told Mr. Probst that she was able to unload the truck (one

of the responsibilities of the Assistant Manager), but Mr. Probst refused to let her.

      45.     Additionally, Ms. Christine knew of another Assistant Manager (Ms.

Weiss) who was unable to load the trucks on their shift.

      46.     Defendant knew or should have known about the discrimination alleged

herein.

      47.     Defendant is liable for the discrimination alleged herein. These actions

all adversely affect the terms and conditions of Plaintiff’s employment in violation

of the ADA.

      48.     As a direct and proximate result of Defendant’s unlawful

discrimination, Plaintiff has suffered loss of employment compensation, privileges
                                          9
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 10 of 15 PageID 10




and benefits, and has suffered and continues to suffer mental and emotional distress,

humiliation, embarrassment, and damage to her professional reputation. Plaintiff has

suffered and will continue to suffer irreparable injury caused by the Defendant’s

actions.

        WHEREFORE, Plaintiff respectfully invokes the remedial powers of this

Court and prays for a judgment:

        A.    Awarding Plaintiff back pay, front pay, prejudgment interest, and

damages for all employment benefits she would have received but for the

discriminatory acts and practices of Defendant, Dollar Tree;

        B.    Awarding Plaintiff compensatory damages against Defendant, Dollar

Tree;

        C.    Awarding reasonable attorney’s fees and costs incurred in this action

pursuant to 42 U.S.C. § 12205;

        D.    Any such other and further relief as this Court deems just and equitable.

                                     COUNT III

                             VIOLATION OF § 1981
                            RACE DISCRIMINATION

        49.   Plaintiff re-alleges and incorporates paragraphs one through seven and

paragraphs twenty-one through twenty-nine herein.

        50.   Plaintiff is a white female.



                                             10
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 11 of 15 PageID 11




      51.      Plaintiff is a member of protected class under Section 1981 on the basis

of her race.

      52.      Plaintiff was subject to disparate treatment by Defendant, based solely

on Plaintiff’s race.

      53.      The foregoing actions constitute unlawful discrimination, in violation

of Section 1981.

      54.      When Ms. Christine worked at store number 8051 located on North

Nebraska Avenue, she was subject to discrimination on the basis of her race.

      55.      Ms. West was the Assistant Manager at the store. Ms. West had

multiple verbal altercations with Ms. Christine. In these altercations, Ms. West made

remarks about Ms. Christine’s race and threatened to falsely accuse her of using

racial slurs at work. Ms. West also placed blame on Ms. Christine for mistakes that

Ms. Christine did not make. Ms. West nitpicked Ms. Christine’s performance. In one

conversation, Ms. West threatened to punch Ms. Christine.

      56.      Ms. West did not treat the African American employees the same way

that she treated Ms. Christine.

      57.      Ms. Christine reported these events to Temporary Manger Rachel (last

name unknown) and later to Manager Josh Hoskins. No remedial action was taken

by Defendant after Ms. Christine made this report to management.




                                           11
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 12 of 15 PageID 12




        58.   Ms. Christine attempted to apply for an Assistant Manager position,

however, Mr. Hoskins told Ms. Christine that she would not get the promotion

because of the issues she had with Ms. West.

        59.   Defendant is liable for the discrimination alleged herein.

        60.   As a direct and proximate result of Defendant’s unlawful

discrimination. Ms. Christine has suffered past and future wage losses, severe

emotional distress, reputational damages, loss of capacity to earn income, loss of

enjoyment of life, among many other damages for which she is entitle to

compensation.

        WHEREFORE, Plaintiff respectfully invokes the remedial powers of this

Court and prays for a judgment:

        A.    Awarding Plaintiff back pay, front pay, prejudgment interest, and

damages for all employment benefits she would have received but for the

discriminatory acts and practices of Defendant, Dollar Tree;

        B.    Awarding Plaintiff compensatory damages against Defendant, Dollar

Tree;

        C.    Awarding reasonable attorney’s fees and costs incurred in this action;

        D.    Any such other and further relief as this Court deems just and equitable.




                                          12
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 13 of 15 PageID 13




                                     COUNT IV

                            VIOLATION OF THE ADEA
                                RETALIATION

       61.     Plaintiff alleges and incorporates paragraphs one through twenty and

paragraph twenty-nine herein.

       62.     The ADEA makes it unlawful to discriminate against any individual in

the terms, conditions, or privileges of employment based on that person’s

engagement in protected activity.

       63.     As an individual who is over forty years of age, Plaintiff is a member

of a protected class under the ADEA.

       64.     Ms. Christine engaged in protected activity under the ADEA by

reporting Mr. Probst for discriminating against her because of her age.

       65.     Once Ms. Christine reported Mr. Probst, he retaliated against her by

cutting her hours. Ms. Christine was forced to transfer to a new store because of this

retaliation.

       66.     When Ms. Hooper found out that Ms. Christine reported Mr. Probst,

she retaliated against Ms. Christine by preventing her from attaining promotion at

different stores in the district.

       67.     Defendant is liable for retaliation alleged herein. These actions all

adversely affect the terms and conditions of Plaintiff’s employment in violation of

the ADEA.
                                          13
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 14 of 15 PageID 14




        68.   As a direct and proximate result of Defendant’s unlawful retaliation.

Ms. Christine has suffered past and future wage losses, severe emotional distress,

reputational damages, loss of capacity to earn income, loss of enjoyment of life,

among many other damages for which she is entitle to compensation.

        WHEREFORE, Plaintiff respectfully invokes the remedial powers of this

Court and prays for a judgment:

        A.    Awarding Plaintiff back pay, front pay, prejudgment interest, and

damages for all employment benefits she would have received but for the

discriminatory acts and practices of Defendant, Dollar Tree;

        B.    Awarding Plaintiff compensatory damages against Defendant, Dollar

Tree;

        C.    Awarding Plaintiff liquidated damages in an amount equal to Plaintiff’s

total damages;

        D.    Awarding reasonable attorney’s fees and costs incurred in this action;

        E.    Any such other and further relief as this Court deems just and equitable.

                            DEMAND FOR JURY TRIAL

        Plaintiff respectfully requests a trial by jury.

        Dated this 23rd day of July 2021.

                                                  /s/ Gary L. Printy Jr., Esq
                                                  Gary L. Printy, Jr
                                                  Florida Bar No. 41956
                                                  PRINTY & PRINTY, P.A.
                                             14
Case 8:21-cv-01792-SDM-SPF Document 1 Filed 07/23/21 Page 15 of 15 PageID 15




                                          3411 W. Fletcher Ave., Suite A
                                          Tampa, Florida 33618
                                          Telephone (813) 434-0649
                                          FAX (813) 423-6543
                                          garyjr@printylawfirm.com
                                          e-service@printylawfirm.com
                                          Attorney for Plaintiff Tina Christine




                                     15
